Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the individual period" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. This limitation should more properly read “the respective reading period.”
Claims 5, 6, 19, and 20 each recite the limitation 1/300 Hz to refer to a time period.  However, Hz is a frequency (i.e., cycle per unit time).  It is believed that this limitation should more properly read 1/(300 Hz) such that Hz is in the denominator.  For purposes of compact prosecution, the claims have been examined based on this interpretation.  However it is noted that the specification appears to use the same designation as is in the claims.  Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fu (US 5205132).
As per claim 1, Fu discloses a method comprising: receiving, by a measuring circuit (control unit 30), a plurality of individual temperature readings from a temperature sensor (from temperature sensors 33 and 38); and applying, by the measuring circuit, a 300Hz reading principle (reading bandwidth of 300 Hz (note that “reading principle” is a broad and not explicitly defined term)) to the plurality of individual temperature readings (col. 10, lines 12-19 regarding 300 Hz bandwidth interface; the sensor provides a plurality of readings as per the control loop described at col. 10, lines 20-35; etc.). While Fu does not teach this method being for implementing pseudo-random jittering in a hydronic flooring system, such is simply a matter of intended use recited in the preamble of the claim, and not breathing life or meaning into the body of the claim,  and thus is not accorded patentable weight.
	As per claim 12, Fu discloses a system comprising: a sensor 33 configured to sense an external temperature (note that the claim does not explicitly state external of what; sensor 33 is external of test shroud 36, while sensor 38 is internal of the shroud, thus sensor 33 is considered “external”; note also that sensor 33 measures temperature in duct, while being outside of the duct, so is also considered “external” of duct 22); and a measuring circuit configured to: receive a plurality of individual temperature readings from the sensor; and applying, by the measuring circuit, a 300Hz reading principle (reading bandwidth of 300 Hz (note that “reading principle” is a broad and not explicitly defined term)) to the plurality of individual temperature readings (col. 10, lines 12-19 regarding 300 Hz bandwidth interface; the sensor provides a plurality of readings as per the control loop described at col. 10, lines 20-35; etc.). Again, while Fu does not teach this method being for implementing pseudo-random jittering in a hydronic flooring system, such is simply a matter of intended use recited in the preamble of the claim, and not breathing life or meaning into the body of the claim, and thus is not accorded patentable weight.  
	As per claim 18, Fu further discloses control unit 30 which functions as a thermostat in terms of controlling temperature, and is functionally wire-connected to sensors 33 and 38, and thus functionally comprises the sensors (col. 4, lines 10-14; etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 6, 13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 5205132) in view of Straeussnigg et al. (US 2017/0023429 A1).
	As per claims 2 and 15, Fu does not teach wherein the individual temperature readings are randomly phase swept. Straeussnigg et al. teach a temperature sensor control method wherein the temperature readings are randomly phase swept (i.e., the period (i.e., phase) of the control signal is randomly jittered/swept by pseudo-random jittering: see paras. 0060-0064 (esp. para. 0062) regarding the ADC performing pseudo-random jittering; see para. 0052 and Fig. 6 regarding the signal to the ADC being from temperature sensor 606).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the pseudo-random controls of Straeussnigg et al. for the purpose of improving sensing accuracy by helping to filter out unwanted band noise (para. 0088; etc.).
	As per claims 3 and 16, Fu does not teach further comprising applying, by the measuring circuit, pseudo-random jittering to the plurality of individual temperature readings.  Again, Straeussnigg et al. teach a temperature sensor control method wherein the temperature readings are pseudo-randomly jittered: see paras. 0060-0064 (esp. para. 0062) regarding the ADC performing pseudo-random jittering; see para. 0052 and Fig. 6 regarding the signal to the ADC being from temperature sensor 606).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the pseudo-random controls of Straeussnigg et al. for the purpose of improving sensing accuracy by helping to filter out unwanted band noise (para. 0088; etc.).
	As per claims 6 and 19, Fu wherein receiving the plurality of individual temperature readings includes receiving each individual temperature reading of the plurality over a respective reading period, wherein the reading period is more or less than 1/300 Hz.  Straeussnigg et al. teach a temperature reading period that is more or less than 1/300 Hz (para. 0076 teaches sampling periods of 6250, 7450, and 6850 nanoseconds, all of which are less that 1/(300 Hz).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply these reading times of Straeussnigg et al. for the purpose of improving sensing accuracy as part of the overall pseudo-random jittering controls of Straeussnigg et al.
	As per claim 13, Fu does not teach wherein the measuring circuit comprises a capacitive low pass filter.  Straeussnigg et al. teach wherein the measuring circuit comprises a capacitive low pass filter (para. 0041, line 9; para. 0088, lines 23-29 discusses capacitive aspect; etc.).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also apply the low-pass filter of Straeussnigg et al. to the system of Fu for the purpose of carrying out the frequency controls at the ADC discussed above re. clams 2 and 15, etc.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 5205132) in view of Mueller et al. (US 2009/0236433 A1).
	As per claim 8, Fu disclose a method comprising: receiving, by a measuring circuit,
a plurality of individual temperature readings from a temperature sensor (from temperature sensor 38); and applying, by the measuring circuit, a 300Hz reading principle (reading bandwidth of 300 Hz (note that “reading principle” is a broad and not explicitly defined term)) to the plurality of individual temperature readings (col. 10, lines 12-19 regarding 300 Hz bandwidth interface; the sensor provides a plurality of readings as per the control loop described at col. 10, lines 20-35; etc.).  Fu does not teach the reading bandwidth (i.e., reading principle) being more or less than 300 Hz.  Mueller et al. teaches the use of an alternative “reading principle” being signal/reading frequency, wherein the reading principle/frequency is other than 300Hz (see claims 1, 10, and 20 re. signal frequency of 418 Hz).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to applied a reading signal frequency (i.e., a reading principle) other than 300 Hz as simply a particular frequency for effective signal transmission.  Again, while Fu does not teach this method being for implementing pseudo-random jittering in a hydronic flooring system, such is simply a matter of intended use recited in the preamble of the claim, and not breathing life or meaning into the body of the claim, and thus is not accorded patentable weight.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 5205132) in view of Mueller et al. (US 2009/0236433 A1), and further in view of Straeussnigg et al. (US 2017/0023429 A1).
	As per claim 9, see similar claims 3 and 16, above.
	As per claim 10, see similar claims 2 and 15, above.

Allowable Subject Matter
Claims 4, 7, 11, 14,  and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763